Citation Nr: 1017729	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-02 256 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for left leg numbness, 
to include as secondary to a low back disability.

4.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978 and from April 1978 to October 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for a left shoulder 
condition, low back strain, left leg numbness and spasms and 
a deviated septum.  

In his substantive appeal, the Veteran indicated that he 
wanted a hearing before a Veterans Law Judge (VLJ).  In a 
September 2007 letter the Veteran stated that he 
misunderstood and thought he was required to attend a 
hearing.  He stated that he believed he submitted sufficient 
evidence to prove his case and requested that the claims be 
decided based on the evidence of record.  Accordingly, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(e) (2009).

The issues of entitlement to service connection for a left 
shoulder disability and a deviated septum are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the Veteran's low 
back disability and active military service is not of record. 

2.  Competent evidence of a nexus between left leg numbness 
and active military service, or any service-connected 
disability is not of record. 




CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  Left leg numbness was not incurred in or aggravated by 
active military service, nor was it caused by or proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  It is 
also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

Low Back and Left Leg Numbness

The Veteran asserts that he is entitled to service connection 
for a low back disability incurred in service.  The Veteran 
states that in April 1984, under enemy fire, he moved lockers 
weighing 150 pounds into an underground storage area and 
sustained a back injury.  The Veteran attributes his left leg 
numbness to pain radiating from his back injury.

The Veteran's service treatment records do not show any 
reports of a back injury.  The Veteran's enlistment 
examination in October 1974 showed that the Veteran was 
healthy and qualified for service.  There were no complaints 
of, or findings of, back pain or radiating leg pain in 
service and his separation examination dated in May 1987 was 
also negative for any findings or complaints regarding a low 
back disability or of radiating pain to the left leg.  

Post service, the first evidence of back pain is in 1997, 
post surgery and is associated with left sciatica.  The 
surgery referred to is not specified.  The examiner noted 
minimal degenerative changes of the lumbar spine.  October 
2004 medical records show complaints of low back pain with 
right leg numbness.  The Veteran first reported that he 
initially hurt his back in service in October 2004 when he 
was seen for complaints of back pain.  

The Veteran received a VA examination in May 2007.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported that he injured his back in 1984 
when he lifted a heavy footlocker and felt electricity run 
down his back to both of his legs.  He reported that he was 
unable to get out of bed the following day and after five 
days was able to move around again.  He stated that his back 
has not been the same after this injury.  The records show 
that the Veteran was in combat in March 1984.  The Veteran's 
occupational history shows that he was a warehouse custodian 
driving sweeper from 1987 to 1988 and then a nurse.  The 
examiner stated he could not render an opinion regarding 
etiology without resorting to speculation, as there was no 
evidence of back pain or injury in service.  He noted that 
the Veteran made no complaints regarding his back during or 
upon separation from service and his first complaints of back 
pain were many years after separation.  The examiner noted 
that the Veteran's back pain started after surgery and is 
associated with left sciatica.  He also noted an 
inconsistency with the Veteran's report of radiculopathy.  At 
times, the Veteran reported left side sciatica and at times 
he reported sciatica on the right side, presenting an 
inconsistent history.  

A review of the record shows that the evidence preponderates 
against the Veteran's claim.  The Veteran is competent to 
report that he sustained a back injury while in service; 
however, the Board notes that the Veteran reported no 
instances of pain or problems at the time of his separation 
examination.  It is reasonable to expect that if indeed the 
disability had been present at service separation, the 
Veteran would have noted it at that time when listing other 
problems.  Furthermore, while the Veteran asserts that he has 
experienced back pain since service, the Board notes that the 
record shows that he first complained of back pain in 1997 
and his back pain was attributed to a surgery he underwent.     

The Board notes the Veteran is a nurse and is therefore 
capable of rendering an etiological opinion, however, the 
evidence of record does not support his claim.  Thus, the 
Board finds that the Veteran's opinion is of little or no 
probative value.  Again, no notations were made on separation 
from service and no complaints were made until 1997, over 10 
years after service.  The record also shows that the Veteran 
filed VA claims in 1987, but no reference to a back disorder 
or back problems were made.   See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor 
against a service connection claim).  The Board also notes 
that the Veteran only linked his back problem to his service 
in medical records dated in October 2004; there was no 
mention of service causing his back problems in prior 
records.  Furthermore, the Veteran does not provide a 
rationale for his opinion, nor has he shown himself to have a 
specialty in orthopedic medicine.  

The Board finds that the VA examiner's opinion is of 
probative value.  Although the examiner suggested that he 
could not render an opinion regarding etiology without 
resorting to speculation, he reasoned that there was no 
evidence of back pain or injury in service.  The examiner 
also noted that the Veteran made no complaints regarding his 
back during or upon separation from service and his first 
complaints of back pain were many years after separation.  
The examiner added that the Veteran's back pain started after 
surgery.  The Board finds that the examiner's reasoning 
weighs against the Veteran's claim and is consistent with 
other objective evidence of record.  

As discussed above, the Veteran is not currently service-
connected for a low back disability.  Secondary service 
connection may only be granted if service connection is 
already in effect for another condition.  See 38 C.F.R. § 
3.310 (2009).  As service connection is not in effect for a 
low back disability the claim for service connection on a 
secondary basis must be denied as a matter of law.  As noted 
above, the 2007 examiner attributed the Veteran's left 
sciatica to his back problems.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for a low back disability and 
left leg radiculopathy must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in July 
2005.  The Veteran did not receive notice of degree of 
disability and effective date.  The Board finds that because 
a preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the 
claims file contains  service treatment records, VA treatment 
records, private treatment records and a VA examination for 
the back and left leg.  In rendering an opinion, the examiner 
reviewed the Veteran's history, examination findings, and 
rendered an objective opinion based on sound medical 
principles and the evidence of record.  The reasoning 
provided in the medical opinion is adequately assists with 
adjudicative purposes.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for left leg numbness, to 
include as secondary to a low back disability is denied.  


REMAND

Left Shoulder and Deviated Septum

The Veteran asserts that he is entitled to service connection 
for a left shoulder disability and a deviated septum incurred 
in service.  The Veteran asserts that in March 1984, while 
training troops in San Miguel he fell over a 15-foot wall and 
injured his left shoulder.  He also asserts that he incurred 
a fall in 1983 while in service and injured his nose.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Veteran is competent to testify that he incurred an 
injury in service, and he is competent to state that he has 
experience symptoms since service.  The Board also notes that 
the Veteran is a nurse.  While the Veteran has a current 
diagnosis of a deviated septum, the record is inconsistent 
with regard to a current disability for a left shoulder, with 
one medical record noting impingement syndrome and rotator 
cuff syndrome and a more recent record noting an absence of 
these pathologies.  There is insufficient medical evidence on 
file for VA to make a decision on the claims.  Therefore, the 
Veteran should be afforded a VA examination in order to 
determine the presence of and etiology of his current 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination in connection with his 
claims for service connection for a left 
shoulder disability and a deviated 
septum.  The claims file should be sent 
to the examiner(s) and reviewed in 
conjunction with this inquiry.

The examiner(s) should then provide an 
opinion regarding whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran's left shoulder 
disability and deviated septum began 
during service or are causally linked to 
any injury in service.  Any opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2.  Thereafter, the Veteran's claims for 
service connection must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


